Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christopher Lynn Hale, Sr., Appellant                 Appeal from the 402nd Judicial District
                                                      Court of Wood County, Texas (Tr. Ct. No.
No. 06-15-00003-CR         v.                         22,153-2014).      Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Christopher Lynn Hale, Sr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MARCH 13, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk